Order entered September 16, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00760-CV

              DALLAS COUNTY HOSPITAL DISTRICT
     D/B/A PARKLAND HEALTH & HOSPITAL SYSTEM, Appellant

                                       V.

                     DELLA MAE WILLIAMS, Appellee

              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-18710

                                      ORDER

      Before the Court is appellant’s September 14, 2020 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to October 1, 2020.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE